Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 1 of 20 PageID 481




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

    JACQUELYN CRUSE,

           Plaintiff,

    v.
                                                        CASE NO. 3:20-cv-506-J-34JBT
    SPECIALIZED LOAN SERVICING, LLC
    and EXPERIAN INFORMATION
    SOLUTIONS, INC,

           Defendants.


            DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
         MOTION TO DISMISS AND INCORPORATED MEMORANDUM OF LAW

          Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Experian

   Information Solutions, Inc. (“Experian”) respectfully moves to dismiss Plaintiff Jacquelyn

   Cruse’s (“Plaintiff”) Third Amended Complaint [ECF No. 51] (the “TAC”).

                                         INTRODUCTION

          Despite filing three successive complaints, a fundamental and dispositive flaw remains

   in Plaintiff’s claims against Experian for violations of the Fair Credit Reporting Act (“FCRA”).

   Plaintiff’s theory as to what Experian was required to do – determine whether her mortgage

   with Specialized Loan Servicing, LLC (“SLS”) was in fact discharged in her bankruptcy – is

   foreclosed by congressional intent and case law construing the FCRA, including recent a case

   in this district dispelling the same theory Plaintiff advances here. Mortgage debts are subject

   to specific and nuanced rules that determine whether they are discharged in a Chapter 13

   bankruptcy. If the debt is one Plaintiff incurred to purchase her principal residence as she

   originally alleged, then the antimodification provision of Chapter 13 of the bankruptcy code

   prohibits her discharging that debt. If the debt was for a rental property as SLS claims, and the
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 2 of 20 PageID 482




   underlying instrument suggests, then the debt may well have been discharged. In either case,

   Experian is a third party to both the underlying transaction, as well as to Plaintiff’s bankruptcy,

   and the FCRA does not expect or require third-party credit bureaus to wade into the murky

   waters of a consumer’s bankruptcy and determine what happened. Plaintiff’s claims against

   Experian fail and should be dismissed.

                                              BACKGROUND

   I.     THE FAIR CREDIT REPORTING ACT.

          The FCRA seeks “to ensure fair and accurate credit reporting, promote efficiency in

   the banking system, and protect consumer privacy.” Safeco Ins. Co. of Am. v. Burr, 551 U.S.

   47, 52 (2007). Among other things, the FCRA requires “consumer reporting agencies”

   (“CRAs”) like Experian to have “reasonable procedures to assure maximum possible

   accuracy” of information in “consumer reports[.]” See 15 U.S.C. § 1681e(b). Under the FCRA,

   CRAs are those entities who assemble consumer credit information for the purposes of

   providing consumer reports to third parties. See id. at § 1681a(f). By contrast, “furnishers of

   information” (sometimes referred to as “data furnishers”), are those entities who “regularly

   and in the ordinary course of business furnishes information to one or more consumer reporting

   agencies” regarding consumers credit accounts. See id. at § 1681s-2(a)(2). As other courts have

   summarized, CRAs like Experian are third-parties to consumer credit information, “[t]hey

   simply collect and report information furnished by others.” Carvalho v. Equifax Info. Servs.,

   LLC, 629 F.3d 876, 891 (9th Cir. 2010).

          The FCRA contains specific provisions addressing the roles CRAs, data furnishers, and

   consumers play in disputing information. The data furnisher has an affirmative duty to

   “promptly notify” the CRAs if the data furnisher determines that information it has provided

   on a consumer is not accurate. See 15 U.S.C. § 1681s-2(2). The FCRA allows consumers to


                                                   2
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 3 of 20 PageID 483




   dispute credit information directly with the data furnisher who must investigate all such claims.

   See id. at § 1681s-2(a)(8). By comparison, consumers may also dispute information with the

   CRAs, who must then conduct a reinvestigation. See id. at § 1681i(a). In conducting a

   reinvestigation, a CRA must notify the data furnisher, providing them all relevant information

   about the consumer’s dispute. See id. at § 1681i(a)(2). Upon receipt of this notice, the data

   furnisher must then conduct an investigation into the dispute and report those results back to

   the CRA. See id. at § 1681s-(b). Indeed, as the Ninth Circuit has summarized, “the central

   aspect of the CRA’s own investigation” is the notice of dispute it sends to the furnisher,

   because under the FCRA’s statutory scheme, “the CRA’s ‘reasonable reinvestigation’ consists

   largely of triggering the investigation by the furnisher.” Gorman v. Wolpoff & Abramson, LLP,

   584 F.3d 1147, 1156 (9th Cir. 2009). If a dispute does not resolve the issue for the consumer,

   the FCRA allows them to place a statement on the account explaining the consumer’s position,

   and this statement must be included with any future consumer report that contains the disputed

   account. See id. at §§ 1681i(b)-(c).

   II.    CHAPTER 13 OF THE UNITED STATES BANKRUPTCY CODE.

          Chapter 13 of the United States Bankruptcy Code “enables individuals with regular

   income to develop a plan to repay all or part of their debts.” See Chapter 13—Bankruptcy

   Basics, USCOURTS.GOV, available at https://www.uscourts.gov/services-forms/bankruptcy/

   bankruptcy-basics/chapter-13-bankruptcy-basics; see also 11 U.S.C. § 1322. In a Chapter 13

   bankruptcy, “debtors propose a repayment plan to make installments to creditors [through a

   trustee] over three to five years.” See Chapter 13—Bankruptcy Basics. During this time, the

   debt remains valid and the legal status of the debt does not change until the debtor receives a

   bankruptcy discharge. See Mosley v. Monterey Fin. Servs., LLC, No. 16-03614, 2017 WL




                                                  3
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 4 of 20 PageID 484




   8186861, at *5 (N.D. Ga. May 10, 2017). To receive a discharge under Chapter 13, the debtor

   must fully complete his or her performance of the plan. 11 U.S.C. § 1328(a).

          The bankruptcy code expressly limits a debtor’s ability to modify the rights of the

   mortgage holders on the debts secured by the debtor’s principle residence. These debts cannot

   be modified or discharged. See 11 U.S.C. § 1322(b)(2). The Eleventh Circuit has expressly

   held that the antimodification provision of § 1322(b)(2) prohibits the discharge of a residential

   mortgage. See In re Dukes, 909 F.3d 1306, 1320–21 (11th Cir. 2018)(“The antimodification

   provision prohibits a plan from modifying ‘the rights of [a] holder[ ] of ... a claim secured only

   by a security interest in real property that is the debtor's principal residence.’ Clearly, a

   discharge of a debtor's obligations under his residential mortgage would dramatically modify

   the rights of the holder of that mortgage . . .”). Likewise, courts have held that “for purposes

   of § 1322(b)(2), the critical moment is when the creditor takes a security interest in the

   collateral.” In re Scarborough, 461 F.3d 406, 412 (3d Cir. 2006).1

   III.   FACTUAL ALLEGATIONS

          In May 2014, Plaintiff filed a Chapter 13 bankruptcy. TAC ¶ 9; see also In re Cruse,

   3:14-bk-2423-PMG, Doc. 1 (Bankr. M.D. Fla. May 16, 2014)(hereafter “In re Cruse”).2 In her

   bankruptcy schedules, Plaintiff listed a mortgage held by Bank of America, N.A., secured by

   property at 235 East 25th Street, Jacksonville, Florida. Id. Plaintiff scheduled the claim for

   $34,142.00, with only $1,142 listed as unsecured. In re Cruse, Doc. 1 at 15. Sometime after



          1
            This, of course, makes perfect sense. Otherwise any home owner seeking to sidestep
   Chapter 13’s prohibition on discharging a mortgage on a principle residence could simply
   “rent” the home out for a month or two and proceed to strip the mortgage-holder of its
   bargained for rights.
          2
            Experian requests the Court take judicial notice of the filings in Plaintiff’s bankruptcy
   referenced in this Motion.


                                                   4
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 5 of 20 PageID 485




   filing her bankruptcy, servicing of the debt transferred from Bank of America to SLS. See

   TAC ¶ 11. Despite the transfer of the debt from Bank of America to SLS, SLS does not appear

   in Plaintiff’s bankruptcy Claims Register or anywhere on the docket. See generally In Re

   Cruse, see also In re Cruse, Claims Register and Creditor List (attached as Composite Exhibit

   A). Plaintiff’s confirmed Chapter 13 plan indicated that Plaintiff would “surrender her interest

   in the [property] in satisfaction of the debt.” In re Cruse, Doc. 5, at 2. On July 3, 2018, the

   Bankruptcy Court entered an order granting Plaintiff a discharge in her bankruptcy. In re

   Cruse, Doc. 54. Relevant here, the discharge order does not specify what debts are discharged,

   including only some examples of types of debts that are not discharged, and includes a specific

   warning to the reader:




   Id. at 2.

           On March 11, 2020, US Bank filed a foreclosure action in Duval County Circuit Court,

   seeking possession of the property, accrued interest and fees, and indicating that Plaintiff

   would be personally liable on the debt, unless the debt had been discharged in bankruptcy. See

   Exhibit B (Foreclosure Complaint).

           In March 2020, Plaintiff submitted a letter to Experian disputing the account. TAC

   ¶ 12; Plaintiff alleges that Experian then notified SLS of the dispute. Id. ¶ 14. This allegation

   is correct as on April 9, 2020, Experian transmitted this letter to SLS by attaching it to an




                                                  5
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 6 of 20 PageID 486




   Automated Consumer Dispute Verification (“ACDV”) form, indicating that Plaintiff’s dispute

   claimed that the “[a]ccount [was] included in bankruptcy.”3 (See Exhibit C (ACDV form with

   response).) On April 10, SLS responded, specifically informing Experian that it should not

   report the account as included in bankruptcy.4

           Plaintiff claims that Experian failed to conduct a reasonable reinvestigation, but makes

   no allegations regarding what Experian should have done to comply with its obligations.

   Instead, she alleges that after her dispute, Experian’s reporting remained inaccurate because it

   was reporting that foreclosure proceedings had begun and did not indicate that the SLS account

   had been discharged in her bankruptcy. See TAC at ¶¶ 13, 16. Experian’s reporting of the debt

   after Plaintiff’s dispute is pictured below:




   See Exhibit D at 2 (Dispute Results Excerpt).



           3
             The “Y” in the Documents View field indicates that Plaintiff’s dispute letter was attached to the ACDV
   and viewed by SLS.
           4
              Bankruptcy information is reported using a Consumer Information Indicator (“CII”) code. When a
   furnisher reports a “Q” code in the CII field, it removes any reference to bankruptcy on the account. See Losch
   v. Experian, Case No. 2:18-cv-0809, ECF No. 85-1 at ¶¶ 14-15 (Declaration of A. Simmons describing use of CII
   codes).



                                                          6
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 7 of 20 PageID 487




                                        LEGAL STANDARD.

           Federal Rule of Civil Procedure 12(b)(6) requires the Court to dismiss a complaint if it

   fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). “Threadbare

   recitals of the elements of a cause of action, supported by mere conclusory statements, do not

   suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Bell Atl. Corp. v. Twombly, 550

   U.S. 544, 555 (2007)(“[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

   a cause of action will not do[.]”). While courts must accept the well-pleaded facts in the

   complaint as true, “[w]here a complaint pleads facts that are merely consistent with a

   defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

   to relief.” Resnick v. AvMed, Inc., 693 F.3d 1317, 1330 (11th Cir. 2012)(internal quotations

   omitted). The Court must reject mere legal conclusions. Mamani v. Berzain, 654 F.3d 1148,

   1153–54 (11th Cir. 2011)(citing Randall v. Scott, 610 F.3d 701, 709–10 (11th Cir. 2010)). On

   a Rule 12(b)(6) motion, courts can properly consider publicly filed documents such as court

   dockets. See, e.g., U.S. ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 811 (11th Cir. 2015).

   Additionally, “the court may consider a document attached to a motion to dismiss without

   converting the motion into one for summary judgment if the attached document is (1) central

   to the plaintiff's claim and (2) undisputed.” Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir.

   2005)(citing Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir.2002)).

                                             ARGUMENT

           Plaintiff’s claims face insurmountable and interconnected hurdles. Plaintiff has now

   filed three complaints, originally describing the mortgage at issue as one secured by her

   principle residence, a claim she has now apparently abandoned. This confusion underscores

   the point that the reasonable procedures and reinvestigation requirements of the FCRA do not


                                                    7
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 8 of 20 PageID 488




   require or expect Experian to determine whether Plaintiff remains liable on the SLS Account,

   which, at best, involves mixed questions of fact and law. Instead, Congress and case law have

   long taught that because Experian is a third-party to the information it reports, it fulfills its

   duties by doing exactly what Plaintiff alleges Experian did here: forwarding consumer disputes

   to the creditor so that they can investigate the dispute. Without a plausible connection between

   the alleged inaccuracy and Experian’s alleged failure to employ reasonable procedures or to

   conduct a reasonable reinvestigation, Plaintiff’s claims against Experian fail and should be

   dismissed.

     I.   PLAINTIFF FAILS TO PLEAD AN ACTIONABLE INACCURACY.

                a. The Confusing Nature of the Alleged Inaccurate Information.

          At the heart of all FCRA claims complaining of erroneous credit reporting is the

   element of factual inaccuracy. The existence of inaccurate information is a necessary part of

   the prima facie case a Plaintiff must allege to state a claim under sections 1681e(b) and 1681i.

   See, e.g., Ray v. Equifax Info. Servs., LLC, 327 F. App’x 819, 826 (11th Cir. 2009)(“To

   establish a prima facie violation of § 1681e(b), a consumer must present evidence that [] a

   credit reporting agency’s report was inaccurate”); Cahlin v. Gen. Motors Acceptance Corp.,

   936 F.2d 1151, 1156-60 (11th Cir. 1991)(“In order to make out a prima facie violation of

   [§ 1681e(b)] the Act implicitly requires that a consumer must present evidence tending to show

   that a credit reporting agency prepared a report containing ‘inaccurate’ information . . . a

   [§ 1681i] claim is properly raised when a particular credit report contains a factual deficiency

   or error that could have been remedied by uncovering additional facts that provide a more

   accurate representation about a particular entry.”).

          Here, it is evident that Plaintiff cannot plausibly claim that the information Experian is

   reporting on the SLS Account is factually inaccurate. It is a matter of public record that


                                                  8
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 9 of 20 PageID 489




   foreclosure proceedings have in fact begun, and Plaintiff herself admits that it has been years

   since she made a payment. See Ex. A; ECF No. 35 at ¶ 18. Plaintiff makes no allegation that

   the balance information Experian is reporting is incorrect (e.g. that another non-zero balance

   was owed), the recent balance closely tracks the amount Plaintiff listed in her bankruptcy

   schedules, and the amount past due presumably is due to the interest and fees that have accrued

   over the years since Plaintiff last made a payment. Thus, the factual accuracy of Experian’s

   reporting is not genuinely in question.

           Instead, the focus of Plaintiff’s claims of inaccuracy continue to focus on her Chapter

   13 discharge. See TAC ¶ 20 (“Defendant SLS in fact had the audacity to include a foreclosure

   now on Plaintiff’s discharged account”). There are two distinct problems with this theory. First,

   if the SLS debt was secured by Plaintiff’s principal residence, her theory runs afoul of the

   antimodification provision of 11 U.S.C. § 1322(b)(2). Second, this theory relies on a definition

   of “accuracy” that does not apply to Experian under the statutory and regulatory scheme of the

   FCRA.

                   1.      It remains unclear from Plaintiff’s allegations if the SLS Debt was
                           discharged in her bankruptcy.

           As the Supreme Court has explained, the “antimodification” provision of 11 U.S.C.

   § 1322(b)(2) protects the “bargained for rights” between the mortgagor and mortgagee, and

   bars the modification of the mortgage-holders contractual rights, “includ[ing] the right to

   repayment of the principal in monthly installments over a fixed term at specified adjustable

   rates of interest, the right to retain the lien until the debt is paid off, the right to accelerate the

   loan upon default and to proceed against petitioners' residence by foreclosure and public sale,

   and the right to bring an action to recover any deficiency remaining after foreclosure.”

   Nobelman v. Am. Sav. Bank, 508 U.S. 324, 329 (1993). The Eleventh Circuit has explained



                                                     9
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 10 of 20 PageID 490




    that this provision prohibits discharging a mortgage on a principle residence in a Chapter 13

    bankruptcy because”[c]learly, a discharge of a debtor's obligations under his residential

    mortgage would dramatically modify the rights of the holder of that mortgage . . . By

    terminating the [creditor]’s right to obtain an in personam judgment against the debtor,

    discharge undoubtedly modifies the [creditor]’s rights and runs afoul of the antimodification

    provision.” In re Dukes, 909 F.3d at 1320–21.

           Plaintiff alleges that the SLS debt and property were “listed as a ‘rental property’ on

    her Chapter 13 bankruptcy petition.” See ECF No. 35 at ¶ 13. Plaintiff has now seemingly

    accepted the fact that she purchased the home to use as a rental property. However, she has

    also alleged that the home was originally purchased as homestead by Plaintiff and she resided

    there for a period of time as her homestead prior to renting it to tenants.” See ECF No. 35 at

    ¶ 13. SLS disagrees, pointing to the fact that the mortgage acknowledges that Plaintiff was

    residing at a different address than the property securing the debt. See ECF No. 37-1. For its

    part, Experian is a third party to this agreement, and has no reason to question SLS’s assertion.

    In any event, Plaintiff’s Chapter 13 plan says only that she would “surrender her interest in the

    [property] in satisfaction of the debt.” The plan is wholly silent as to whether this constitutes

    an attempt to modify or discharge the mortgage debt, and such vagaries are construed against

    the debtor. See In re Dukes, 909 F.3d at 1320 (“So Debtor must ‘pay the price if there is any

    ambiguity’ in her plan's terms.”)(quoting Fawcett v. United States (In re Fawcett), 758 F.2d

    588, 591 (11th Cir. 1985)).

           To be clear, Experian is not arguing that the debt was not discharged. Rather, the crux

    is that there are significant questions that have to be answered before one can say with certainty

    that a mortgage debt was discharged in a Chapter 13 bankruptcy. In accordance with Nobelman




                                                   10
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 11 of 20 PageID 491




    and Dukes, if the property was a residential property, then Plaintiff simply could not discharge

    the SLS Account in a Chapter 13 bankruptcy. If she wanted to do so, she needed to file under

    another chapter. See In re Hunt, No. 14-02212-5-DMW, 2015 WL 128048, at *4 (Bankr.

    E.D.N.C. Jan. 7, 2015)(holding that a debtor could not discharge his mortgage in Chapter 13

    and stating “[i]f the Debtor wants to discharge the [mortgage] . . . maybe a Chapter 7 would be

    more suitable”). On the other hand, if Plaintiff has come to agree with SLS that the mortgage

    was not secured by her principle residence, then her allegation that the debt was discharged

    may well be correct. Plaintiff’s successive pleadings only deepen this mystery and do not solve

    it.

                   2.      Accurate Credit Reporting By A CRA Does Not Include
                           Determining Issues of Liability.

           Supposing that that the mortgage was on a rental property, and that Plaintiff had been

    able to discharge the SLS Account in her bankruptcy, that still would not render Experian’s

    reporting inaccurate for purposes of the FCRA. This is because a bankruptcy discharge does

    not render a debt void, “[r]ather, a bankruptcy discharge extinguishes only one mode of

    enforcing a claim—namely, an action against the debtor in personam—while leaving intact

    another—namely, an action against the debtor in rem.” Johnson v. Home State Bank, 501 U.S.

    78, (1991). Thus, at most, Plaintiff can allege that her personal liability was extinguished in

    her bankruptcy, but that is not enough here due to the different roles the FCRA assigns to

    Experian and SLS with respect to issues of liability on a debt.

           The scheme established by the FCRA principally regulates CRAs like Experian, and

    “furnishers of information” like SLS. Earlier this year, the Seventh Circuit conducted a detailed

    analysis of the FCRA and its accompanying regulations with respect to the meaning of

    “accuracy” in § 1681e(b) and § 1681i:



                                                   11
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 12 of 20 PageID 492




           Section 1681e(b) does not explain what it means to be “inaccurate,” nor does
           it draw a line between factual and legal “accuracy.” Plaintiffs contend there
           is no line, arguing that § 1681e(b) requires consumer reporting agencies to
           verify the factual and legal accuracy of information contained in credit reports
           . . . this argument does not find support in the FCRA or its implementing
           regulations. The FCRA imposes duties on consumer reporting agencies and
           furnishers in a manner consistent with their respective roles in the credit
           reporting market . . . the FCRA does not require unfailing accuracy from
           consumer reporting agencies. Instead, it requires a consumer reporting agency
           to follow “reasonable procedures to assure maximum possible accuracy”
           when it prepares a credit report. 15 U.S.C. § 1681e(b). Furnishers, too, must
           ensure accurate consumer-credit reporting. “Accuracy” for furnishers,
           however, means information that “correctly [r]eflects ... liability for the
           account.” Neither the FCRA nor its implementing regulations impose a
           comparable duty upon consumer reporting agencies, much less a duty to
           determine the legality of a disputed debt. Here, plaintiffs contend not only
           that Trans Union had a duty to verify plaintiffs’ debt liability, but that Trans
           Union “knew or recklessly ignored” that their loans “are void and
           uncollectible as a matter of clearly established law.” Their claims, though,
           attempt to graft responsibilities of data furnishers and tribunals onto a
           consumer reporting agency. Only furnishers are tasked with accurately
           reporting liability. And it makes sense that furnishers shoulder this burden:
           they assumed the risk and bear the loss of unpaid debt, so they are in a better
           position to determine the legal validity of a debt.

    Denan v. Trans Union LLC, 959 F.3d 290, 294–95 (7th Cir. 2020)(citing 12 C.F.R. 1022.41(a);

    other citations omitted)(holding that the accuracy requirements of the FCRA did not require a

    CRA to determine if plaintiff was liable on a usurious loan).

           Denan’s exposition is in line with a long line of case law. For instance, in DeAndrade

    v. Trans Union, LLC, 523 F.3d 61 (1st Cir. 2008), the First Circuit held that the FCRA did not

    require a CRA to determine if a consumer was liable where he alleged a contract was obtained

    by fraud. In Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876 (9th Cir. 2010), the Ninth

    Circuit, held that the FCRA did not require a CRA to determine if a consumer was liable on a

    medical debt she believed was covered by her insurance. In Wright v. Experian Info. Sols.,

    Inc., 805 F.3d 1232 (10th Cir. 2015), the Tenth Circuit held that accuracy did not require a

    CRA to determine if a tax lien was valid. In this District, courts have applied these principles



                                                  12
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 13 of 20 PageID 493




    to hold that the FCRA did not require a CRA to determine if a consumer was liable on a loan

    they alleged violated Florida’s usury laws. See Padgett v. Clarity Servs., Inc., No. 8:18-CV-

    1918-T-30CPT, 2018 WL 6628274, at *1 (M.D. Fla. Dec. 13, 2018).

           In each of these cases, plaintiffs alleged that they had some legal defense to the

    enforcement of the debt (e.g., the contract was void or uncollectable). Each claim failed

    because “accuracy” for a CRA like Experian does not extend to determining issues of liability.

    But a bankruptcy discharge is simply another species of “a legal defense to payment.” Perry

    v. Toyota Motor Credit Corp., No. 1:18CV00034, 2019 WL 332813, at *5 (W.D. Va. Jan. 25,

    2019)(holding that allegations a vehicle lease was discharged failed to state a claim against a

    CRA, but denying furnishers motion to dismiss). If Plaintiff is correct that the SLS Account is

    discharged, then she is no longer personally liable on the debt, and has a defense should SLS

    try to recover any post-foreclosure deficiency. This is fundamentally no different that the

    defenses the plaintiffs in Denan, DeAndrade, Carvalho, Wright, Padgett, or a host of other

    district-court decisions applying the general rule that where the “inaccuracy” alleged is one of

    legal liability, it fails to state a claim against a CRA under § 1681e(b) or § 1681i.5

           In the end, it is not sufficient for Plaintiff to simply label Experian’s reporting of the

    SLS Account “inaccurate,” she must plausibly alleged facts that would support that conclusion.

    She has not done so and her claims against Experian should be dismissed.




           5
             This is not to say that the FCRA provides Plaintiff no recourse. It is consistent with
    Denan, that Plaintiff try to hold SLS liable under § 1681s-2(b). And it has long been recognized
    in this Circuit “that Congress provided a unique remedy for consumers to dispute how a
    particular dispute is characterized or interpreted on their credit report by allowing them to
    enclose a statement as to their version of the dispute. In this way, potential creditors have both
    sides of the story and can reach an independent determination of how to treat a specific,
    disputed account.” Cahlin, 936 F.2d at 1160.


                                                   13
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 14 of 20 PageID 494




     II.   PLAINTIFF FAILS TO PLAUSIBLY ALLEGE A FAILURE TO USE
           REASONABLE PROCEDURES OR CONDUCT A REASONABLE
           REINVESTIGATION.

           “The FCRA does not make consumer reporting agencies strictly liable for all

    inaccuracies. . . .” Williams v. First Advantage LNS Screening Sols. Inc, 947 F.3d 735, 745

    (11th Cir. 2020); see also Lazarre v. JP Morgan Chase Bank, N.A., 780 F. Supp. 2d 1320, 1328

    (S.D. Fla. 2011). Rather, a CRA must only follow “reasonable procedures to assure maximum

    possible accuracy of each credit [disclosure].” Peart v. Shippie, 345 F. App’x 384, 386 (11th

    Cir. 2009)(citing Cahlin, 936 F.2d at 1156). After receiving a dispute, the agency must also

    “conduct a reasonable reinvestigation to determine whether the disputed information is

    inaccurate. . . .” 15 U.S.C. § 1681i(a). Thus, it is not enough to merely claim that Experian’s

    reporting is inaccurate, Plaintiff must allege that the inaccuracy was caused by Experian’s

    failure to employ reasonable procedures or to conduct a reasonable reinvestigation. See, e.g.,

    Pedro v. Equifax, Inc., 868 F.3d 1275, 1282 (11th Cir. 2017)(upholding dismissal where

    plaintiff failed to plausibly allege that inaccurate information was caused by a willful failure

    to employ reasonable procedures under 15 U.S.C. § 1681e(b)); Jackson v. Equifax Info. Servs.,

    LLC., 167 F. App’x 144, 146 (11th Cir. 2006)(“[A]n agency can escape liability if it establishes

    that an inaccurate report was generated following reasonable procedures.”).

           A.      Reasonableness and Consumer Bankruptcies Under the FCRA.

           The above discussion of Plaintiff’s failure to allege inaccurate information reveals a

    deeper flaw with her claims against Experian that are part-and-parcel to this failure. Neither

    § 1681e(b) or § 1681i require Experian to determine whether the SLS account was in fact

    discharged in Plaintiff’s bankruptcy because no reasonable procedures or reasonable

    reinvestigation would require Experian to undertake the kind of factual and legal analysis

    required to make this determination. Nearly twenty years ago, the Eleventh Circuit made a


                                                  14
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 15 of 20 PageID 495




    similar point. In Cahlin, the plaintiff claimed that a CRA was inaccurately reporting a

    deficiency balance based on alleged oral promise he received from the dealership and an

    agreement with the dealership to accept payment for a lesser amount. 936 F.2d at 1155. In

    upholding summary judgment, the Cahlin court explained the relationship between the kind of

    inaccuracy alleged and the FCRA’s requirements to use reasonable procedures and to conduct

    reasonable reinvestigations, explaining:

           When a consumer brings a claim for violation of [§ 1681i], a court is generally
           called upon to determine whether the credit reporting agency could have
           discovered an error in a particular report through a reasonable investigation.
           Thus, a section 611(a) claim is properly raised when a particular credit report
           contains a factual deficiency or error that could have been remedied by
           uncovering additional facts that provide a more accurate representation about a
           particular entry. In this case, however, no additional amount of factual
           investigation [] would have revealed any “inaccuracy” in its reporting . . .

    Id. at 1160 (emphasis original).

           Following Cahlin, in 1996, Congress amended the FCRA to add § 1681s-2, holding

    that furnishers can be liable for inaccurate reporting. In doing so, Congress specifically

    addressed the limited role CRAs play:

           Currently, the FCRA does not apply to those entities that furnish information to
           consumer reporting agencies. The Committee believes that this gap in the
           FCRA’s coverage weakens the accuracy of the consumer reporting system. The
           consumer reporting agencies may dutifully respond to inquiries from
           consumers and attempt to verify disputed information by contacting the
           furnisher. If the furnisher of the information acts irresponsibly in verifying the
           information however, inaccurate information may remain on the report and the
           consumer is left with little or no recourse . . . The expansion of the FCRA’s
           coverage makes particular sense because it is creditors and other furnishers of
           information, not consumer reporting agencies, that have direct access to the
           facts of a given credit transaction. Ordinarily, the creditor is best situated to
           determine whether the information it reported was inaccurate or incomplete
           and to ensure its correction.

    S. REP. 103-209, 6 (available at 1993 WL 516162)(emphasis added); see also Chiang v.

    Verizon New England Inc., 595 F.3d 26, 35 (1st Cir. 2010)(explaining that the 1996



                                                  15
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 16 of 20 PageID 496




    amendments were “identified ‘gap in the FCRA's coverage,’ whereby even dutiful

    investigations of consumer disputes by CRAs could be frustrated by furnishers' irresponsible

    verification of inaccurate information, without legal consequence to the furnishers.”).

           After Cahlin and the 1996 amendments to the FCRA, the question then, is whether

    reasonable procedures or a reasonable reinvestigation would require a CRA, a third-party to

    the information which lacks direct access to the facts, to address the issue presented when a

    consumer claims that the CRA’s reporting is inaccurate. Unsurprisingly, in the context of

    mortgage debts and Chapter 13 bankruptcies, courts have repeatedly held that it is beyond the

    scope of what reasonableness would require to ask a CRA to determine if a mortgage was

    discharged. See, e.g., Davis v. Carrington Mortg. Servs., LLC, 454 F. Supp. 3d 996, 1005, n.6

    (D. Nev. 2020)(dismissing claims against a CRA because “[T]he only practical means to

    determine whether Davis’s mortgage was discharged or not is for Experian to ‘scour all the

    [bankruptcy] filings’ and ‘consult with an attorney to determine whether a certain account may

    fall into one of the many exceptions to discharge,’ . . . This far exceeds Experian’s obligations

    under the FCRA to follow reasonable procedures to assure maximum possible accuracy.”);

    Cristobal v. Equifax, Inc., No. 16-06329, 2017 WL 1489274, at *3, n.4 (N.D. Cal. Apr. 26,

    2017)(citations omitted)(“The Court similarly agrees that Equifax is not capable or required to

    ‘resolv[e] a legal dispute between Plaintiff and her creditors’ about the confirmation plan’s

    effect on the legal status of her debt. The law does not require the CRAs to act as a tribunal or

    ‘scour’ a bankruptcy file and make judgments about which debts are included.’”); Hupfauer v.

    Citibank, N.A., No. 16 C 475, 2016 WL 4506798, at *7 (N.D. Ill. Aug. 19, 2016)(granting a

    motion to dismiss by a CRA because “[R]equiring a third party such as a credit bureau to

    determine whether a specific account was discharged in a particular consumer’s Chapter 13




                                                   16
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 17 of 20 PageID 497




    bankruptcy would impose an unfairly heavy burden on that party . . . . This is precisely the

    kind of legal question that credit reporting agencies are neither qualified nor obligated to

    answer.”).

           Earlier this year, a sister-court in this district agreed with Experian that it is not required

    to determine what specific debts are discharged in a consumer’s bankruptcy. In Losch v.

    Experian, the plaintiff argued that Experian’s reporting of his mortgage debt was inaccurate in

    light of a late-filed rescission of a reaffirmation agreement in his Chapter 7 bankruptcy. No.

    18-80999, 2020 WL 728606, at *1 (M.D. Fla. Feb. 12, 2020) appeal docketed, No. 90-567

    (11th Cir. Feb. 21, 2020).6 In granting Experian’s motion for summary judgment, the court

    specifically addressed whether Experian should have reviewed Plaintiff’s bankruptcy to

    determine the accuracy of its reporting:

           . . . even if Experian should have examined the bankruptcy court docket—
           which Losch did not provide—the statute does not require a credit-reporting
           agency’s investigation to include examining court orders and other documents
           to determine their legal effect. Losch’s theory of liability here is a bridge too
           far. Experian did what the statute requires: it contacted Nationstar, which
           verified the accuracy of the information Experian had reported. Experian did
           not violate the FCRA, and Losch’s claims fail.

    Id. at *3 (emphasis added).7

           The reasonableness requirements of sections 1681e(b) and 1681i act as a kind of outer

    bounds of liability for a CRA like Experian. The requirements of § 1681e(b) require Experian


           6
             Losch is scheduled for oral argument on March 9, 2021. Experian is currently
    conferring with counsel in advance of filing a motion to stay discovery pending the outcome
    of the Losch appeal.
           7
             Because Plaintiff will likely claim that this is a fact issue, the Court should note that
    the Losch Court previously denied Experian’s motion to dismiss, holding that plaintiff
    plausibly alleged an inaccuracy. See Losch, 2019 WL 3934448, at *3-4. But the Losch
    summary judgment ruling was based on the same facts which the plaintiff had alleged in his
    complaint, and which mirror Plaintiff’s here. Namely that to reinvestigate his dispute, Experian
    contact the creditors who verified the reporting.


                                                     17
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 18 of 20 PageID 498




    to ensure that it obtains information in the first instance from reputable sources like financial

    institutions. See, e.g. Sarver v. Experian Info. Solutions, 390 F.3d 969, 972 (7th Cir. 2004);

    Swoager v. Credit Bureau of Greater St. Petersburg, Fla., 608 F. Supp. 972, 975 (M.D. Fla.

    1985)(granting summary judgment on section 1681e(b) claim where “the plaintiff has simply

    presented no evidence indicating that the defendant’s initial reliance on the information

    provided by FMCC was not reasonable.”). The reinvestigation requirements of section 1681i

    similarly “make[] clear that a credit-reporting agency’s duty is to notify [] the furnisher of the

    disputed information of the substance of the dispute and provid[e] it with all relevant

    information received from the consumer.” Losch, 2020 WL 728606, at *3 (citation and internal

    quotations omitted)(alterations in original). “[T]he statute does not impose any duties on the

    credit-reporting agency other than notifying the furnisher of the dispute and examining any

    information the consumer submits.” Id. (citing 15 U.S.C. §§ 1681i(a)(2), (4)). This limitation

    makes sense in a case like this one, where Experian is a third-party to the bankruptcy, as well

    as to the disputed information.

           B.      Experian Was Not Required To Do More Than Plaintiff Alleges.

           Plaintiff alleges that, upon receiving Plaintiff’s dispute, “Experian notified SLS of

    Plaintiff’s dispute of the Debt.” TAC ¶ 14. In fact, this is exactly what happened, Experian, as

    it did in Losch, sent SLS an Automated Dispute Verification (“ACDV”) form that attached

    Plaintiff’s dispute letter.8 But as in Losch, this is all that the FCRA requires of Experian.


           8
             Because the notice Experian sent to SLS is integral to Plaintiff’s claims, it is part of
    the pleadings and need not convert this motion to one for summary judgment to rely on this
    document. See Day v. Taylor, 400 F.3d at 1276 (11th Cir. 2005); Bozeman v. Lucent Techs.,
    Inc., 378 F. Supp. 2d 1348, 1350 (M.D. Ala. 2005) (court can consider documents attached to
    a motion to dismiss when “their subject matter is otherwise directly referenced in the
    Complaint” without converting the motion to one for summary judgment).



                                                    18
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 19 of 20 PageID 499




           To demonstrate the failure in Plaintiff’s theory, it is worth considering what other

    actions Experian could even attempt to determine if the SLS Account was discharged. Similar

    to Losch, Plaintiff’s dispute letter did not contain any proof that the SLS account was in fact

    discharged, so Experian would have to scour the filings in Plaintiff’s bankruptcy to determine

    how the SLS Account was treated. See ECF No. 35-4 (Plaintiff’s dispute letter to Experian).

    But Plaintiff did not include documents that would have allowed Experian to determine that

    the scheduled debt, listed as being held by Bank of America, was in fact the same debt being

    reported by SLS, a crucial fact since SLS appears nowhere in Plaintiff’s bankruptcy docket or

    filings. See generally In re Cruse. Even supposing that Experian could have determined that

    the two accounts were the same debt, they would be faced with Plaintiff’s vague bankruptcy

    plan that makes no indication that the mortgage would be discharged and a summary discharge

    order that does not specify what debts it applies to, and directs the reader to obtain legal advice

    to decipher it. Had these deficiencies not totally prevented Experian (or anyone) from

    determining that the debt was discharged, Experian would then have to reconcile this

    conclusion with controlling precedent in Dukes, which unambiguously states “there could still

    be no discharge of [a residential] mortgage given the antimodification provision in §

    1322(b)(2).” In re Dukes, 909 F.3d at 1320–2. As SLS’s prior motion to dismiss demonstrates,

    to make this last determination, Experian would also have to obtain and review the underlying

    mortgage contract to determine if the property was Plaintiff’s principle residence.

           In the end, there is no clear or unambiguous document or entry in Plaintiff’s bankruptcy

    that Experian could have obtained and reviewed (supposing that the FCRA required Experian

    to do so), that states whether the SLS debt is discharged. Yet, the core of Plaintiff’s claims

    against Experian suppose that some reasonable procedure or reasonable reinvestigation could




                                                    19
Case 3:20-cv-00506-MMH-JBT Document 59 Filed 01/27/21 Page 20 of 20 PageID 500




    have uncovered this very fact. The public record in Plaintiff’s own bankruptcy dispels this

    notion, and her claims against Experian fail as a result. As in Losch, her theory of liability is

    indeed a “bridge too far” and her claims against Experian should be dismissed.

                                           CONCLUSION

           For the foregoing reasons, Experian respectfully requests the Court grant its Motion

    and dismiss Plaintiff’s claims against Experian with prejudice.

                               REQUEST FOR ORAL ARGUMENT

           Pursuant to Local Rule 3.01(j), Experian respectfully requests oral argument on its

    Motion.


     Dated: January 27, 2021                         /s/ Maria H. Ruiz
                                                     Maria H. Ruiz
                                                     FBN 182923
                                                     Kasowitz Benson Torres LLP
                                                     1441 Brickell Avenue, Suite 1420
                                                     Miami, FL. 33131
                                                     Tel: (786) 587-1044
                                                     Fax: (305) 675-2601
                                                     mruiz@kasowitz.com

                                                     Christopher A. Hall
                                                     Pro Hac Vice
                                                     JONES DAY
                                                     77 West Wacker
                                                     Suite 3500
                                                     Chicago, IL 60601.1692
                                                     Telephone:    +1.312.782.3939
                                                     Facsimile:    +1.312.782.8585
                                                     chall@jonesday.com

                                                     Counsel for Defendant Experian Information
                                                     Solutions, Inc.




                                                   20
